Citation Nr: 1100262	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date other than April 17, 
2006, for the assignment of a 10 percent disability evaluation 
for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:  Jill Mitchell, Attorney at Law 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The Veteran's claim for increased rating was received on Jun 27, 
1994.  Entitlement to a 10 percent disability rating for service-
connected tinnitus was first factually ascertainable on that 
date.


CONCLUSION OF LAW

The criteria for assignment of an effective date of June 27, 
1994, and no earlier, for a 10 percent rating for service-
connected tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110(b) 
(West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in June 2007 and November 
2008 letters and the claim was readjudicated in a February 2009 
statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, in that VA 
has obtained service treatment records, VA outpatient and private 
treatment records, afforded the Veteran an examination, and 
assisted the Veteran in obtaining evidence.  Based on the 
foregoing, all known and available records relevant to the issue 
of effective date on appeal have been obtained and associated 
with the Veteran's claims file, and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Earlier Effective Date

In the July 2007 rating action on appeal, the RO "re-
established" service connection and assigned a zero percent 
evaluation for tinnitus, effective December 4, 1972, and 
increased the evaluation to 10 percent disabling, effective April 
17, 2006.  The Veteran contends that he is entitled to an earlier 
effective date for the 10 percent evaluation for his disability.  
He asserts that a June 1994 claim should be characterized as a 
claim for an increased rating as the disability was service-
connected at the time of claim, and a subsequent March 1995 
rating decision which denied service-connected for tinnitus was 
determined to contain clear and unmistakable error.  In essence, 
the Veteran contends that the June 1994 claim has not been 
adjudicated and should be construed as a claim for increased 
rating.      

In general, the effective date of an award will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Veteran separated from active service in December 1972 and he 
submitted a claim of entitlement to service connection for his 
tinnitus later that same month.  In a January 1973 rating 
decision, the RO granted service connection and assigned a single 
noncompensable rating for bilateral hearing loss with tinnitus, 
effective December 4, 1972.  

In June 1994, the Veteran submitted an Application for 
Compensation or Pension, noting the claimed disabilities were 
hearing loss and tinnitus.  In a March 1995 rating decision, the 
RO denied "service connection" for hearing loss and tinnitus.  

In April 2007, the Veteran submitted a claim he referred to as a 
"reopened" claim for service connection for hearing loss and 
tinnitus.  


In the July 2007 rating action on appeal, the RO noted that the 
March 1995 rating decision that denied service connection for 
hearing loss and tinnitus was clearly and unmistakably erroneous 
because service connection for those disabilities had been 
granted in a January 1973 rating decision.  In the July 2007 
rating decision, the RO re-established service connection for 
hearing loss and tinnitus, as separate disabilities.  The RO 
continued the noncompensable rating for hearing loss and 
increased the rating for tinnitus to 10 percent, effective April 
17, 2006, one year prior to the date of the Veteran's current 
claim.  

The RO considered the Veteran's informal written communication 
received on April 17, 2007, as the date of claim for increase and 
assigned the 10 percent rating effective one year prior to the 
date of claim, as per 38 C.F.R. § 3.400(o)(2). 

The Board must also consider whether any evidence of record prior 
to April 17, 2007, could serve as an informal claim in order to 
entitle the Veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

The Veteran's Application for Compensation or Pension, date 
stamped as having been received at the RO on June 27, 1994, 
specifically referred to tinnitus.  At that time, service 
connection was already in effect for tinnitus and the claim 
should have been adjudicated as a claim for increased rating; a 
conclusion which the RO conceded when it determined that the May 
1995 rating decision which denied "service connection" was 
clearly and unmistakably erroneous.  

Thus, June 27, 1994, is the date of claim for increased rating.  
Next, the Board must consider whether it is factually 
ascertainable that the Veteran's service-connected tinnitus 
warrants a 10 percent disability rating on the June 28, 1994 date 
of claim.  

In June 1994, tinnitus was rated under 38 C.F.R. § 4.87a, 
Diagnostic Code (DC) 6260 (1994).  A maximum 10 percent 
disability rating under DC 6260 was warranted if tinnitus was 
persistent as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87a, DC 6260 (1994).

The evidence pertaining to the Veteran's at the time of the June 
1994 claim includes February 1995 and March 1995 VA examinations.  
At the time of the examinations, the Veteran reported that he 
noticed ringing in his ears in 1969 subsequent to training with 
pistols on the firing range.  During the March 1995 examination, 
the Veteran denied ear surgery or severe head injury and reported 
bilateral constant tinnitus.  The March 1995 VA examination 
report demonstrates a diagnosis bilateral constant tinnitus.    

As the Veteran had a diagnosis of bilateral constant tinnitus, 
the issue for consideration is whether his bilateral constant 
tinnitus was a symptom of acoustic trauma, as he denied head 
injury and the evidence does not demonstrate a concussion, nor 
does the Veteran claim that he was ever concussed.  

Regarding acoustic trauma, in the January 1973 rating decision, 
the RO granted service-connected for bilateral hearing loss and 
tinnitus (combined) effective December 4, 1972, and assigned a 
zero percent disability rating.  At the time of the grant of 
service connection for bilateral hearing loss and tinnitus, the 
RO indicated that hearing loss was first noted in September 1969, 
as the Veteran continued to complain of bilateral hearing loss 
with ringing in his ears.  Furthermore, the Veteran's service 
treatment records reflect his complaints, as well as demonstrate 
a diagnosis of hearing loss due to acoustic trauma.  See October 
1969 service treatment record.    

The evidence in the year prior to June 27, 1994, does not show 
that an increased rating occurred.  The February and March 1995 
VA examinations support the increased rating.  

Therefore, the Board finds that June 27, 1994, is the proper 
effective date for the assignment of a 10 percent disability 
rating for service-connected tinnitus, as the evidence of record 
at the time of claim demonstrates bilateral constant tinnitus due 
to acoustic trauma.  See 38 C.F.R. § 3.155.  


ORDER

Entitlement to an effective date of June 27, 1994, and no 
earlier, for the assignment of a 10 percent disability rating for 
service-connected tinnitus is granted, subject to the laws and 
regulations governing the payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


